Atkinson, J.,
dissenting. In a suit for a breach of contract the burden is upon the plaintiff to establish both the contract and the breach. If a common carrier undertakes to carry goods over its line, it does so under a contract, express or implied, faithfully to perform the service undertaken. If no express contract is made, the mere fact of receiving goods to be carried will be a circumstance from which a contract will be implied. As will be seen from the eases cited by the majority, it has been held that if the last carrier of a line of connecting carriers delivers goods to the consignee in a damaged condition, the burden of proof will be upon such carrier if it would avoid liability for the injury. So, too, where goods are shipped in bulk, and the car or crate in which they were contained is delivered by the last carrier with some of the goods missing, the burden of proof will be upon such carrier. Such rulingg must rest on the theory that the fact that the last carrier was found in possession of the goods in a damaged condition, or that it was found in possession of the car or crate in which the goods in bulk ought to be, was in each instance a circumstance sufficient to show an undertaking by that carrier to carry the particular goods which were damaged or lost, and consequently connect the carrier with the contract of shipment, or .at least to show an implied contract by such carrier to transport the goods. But the reasons suggested do not apply to a shipment of the character involved in the present case, where the goods were *687not found in possession of the last carrier, and where the goods were not shipped in bulk. The loss of the goods sued for may-have occurred before any of them reached thé defendant. They were separate articles, and not a part of a common bulk. Proof of mere loss is consistent with a loss either before or after the goods went into the hands of the defendant. So long as this consistency exists, the burden will remain upon the plaintiff in order to charge the defendant. Otherwise the presumption will be that the defendant did its duty by delivering such of the goods as actually came into its custody consigned to the plaintiff. As applied to the facts of this case the argument of inconvenience to the shipper in making proof of loss is not sufficient reason upon which to presume the existence of a contractual relation between the plaintiff and defendant. With respect to the goods sued for, the evidence furnishes no basis for a contract, express or implied, upon the part of the defendant to carry them; and as the plaintiff’s case must rest upon the establishment of the liability arising from contract, there was nothing upon which a verdict for the plaintiff could have been founded.